Babnhill, J.,
dissenting: I concur in the conclusion that the doctrine of imputed negligence has no application here. The record, however, leads me to disagree on the question of contributory negligence of the plaintiff. He was familiar with the condition of the road. He had charge of and supervised the loading of the truck. He knew that loose, unfastened doors and windows were on the top of the load, unprotected by any railing, and were likely to slip and slide about as the truck progressed. With this knowledge he voluntarily assumed a standing position on a restricted area of the rear of the truck platform with nothing to hold to or lean against except the loose windows he was attempting to keep from falling. The position he thus assumed was obviously dangerous, and he assumed the risk incident thereto. His unfortunate injuries grew out of those risks and resulted, in part at least, from his own failure to exercise proper care for his own safety.
A review of plaintiff’s own testimony, it seems to me, demonstrates the soundness of this conclusion. He himself testified to facts in substance as follows:
The truck was loaded under his supervision. The concrete blocks, shingles, and composition roof were at the bottom. Six or seven doors *107and about fifteen windows were on tbe top, tbe doors being to tbe front and tbe windows to tbe rear. Tbe doors and windows were not fastened because be bad no rope witb wbicb to tie them. Tbe railings of tbe truck extended back from tbe cab only about one-tbird tbe length of tbe truck platform so tbat there was no railing or other protection where tbe windows were loaded and be was standing.
He knew tbat tbe doors and windows were unfastened and were likely to shift about and fall off. Tbat is tbe very reason be assigned for assuming an insecure position on tbe truck platform. “We didn’t have any rails around tbe truck, and I knew tbe windows could easily fall and break; we didn’t have any rope to tie tbe load on, and so I . . . decided I would get off and bold tbe windows on.”
While be testified defendant drove about 25 m.p.h. until be passed through Stonewall and then speeded up, this is not bis full testimony in respect of tbe speed. He testified tbat be estimated tbe speed at tbe time tbe truck bit tbe “bump” at about 40 m.p.h.; be was not disturbed by defendant’s driving other than tbe wind was blowing rather fast and getting in bis face, and be bad tears in bis eyes and was getting cold; there was nothing unusual in tbe way tbe truck was being operated; tbe load was not jumping up and down for be bad not been going fast enough for tbat.
Tbe plaintiff was familiar witb tbe road and knew it was rough. Tbe “bump” in tbe road was not a sharp ridge. It was flat, being about 15 or 18 inches wide and several inches high, formed by tbe repair of a break in tbe pavement.
Tbe wind was blowing, and it was tbe wind wbicb caused tbe untied door and windows to strike plaintiff. When tbe truck passed over tbe bump “tbe wind caught up under one of those doors and lifted it like this and sailed it back on me. . . . Tbe windows sailed onto me and knocked me off backwards on tbe bard surface road.” It requires a liberal construction of this testimony to support a finding tbat deféndant was guilty of any act of negligence wbicb proximately caused plaintiff’s injuries. Grant negligence on tbe part of tbe defendant and tbe fact remains tbat plaintiff, witb full knowledge of all tbe facts, assumed a standing position on a narrow ledge of the platform of an overloaded truck when be bad nothing to wbicb be could bold or balance himself other than tbe loose windows be was attempting to bold in place.
Tbe general rule is stated in Smith v. Mills Co., 238 S.W. 573, as follows: “Where a person voluntarily assumes a position of imminent danger when there is at band and accessible to him a place of safety, and by reason of having taken tbe dangerous position be is injured, be can have no recovery against another who is also negligent because such person’s negligence in taking tbe dangerous position is one of tbe direct and *108proximate causes of the injury and contributes thereto. In such cases it becomes the duty of the court to direct a verdict.”
A person who, by his own act, subjects himself unnecessarily to danger, violates the duty imposed upon all men to exercise ordinary care for their own safety. Terminal Co. v. Hancock, 78 N.E. 964, 6 L.R.A. ns 997, 38 A.J. 859. One cannot voluntarily put it out of his power to use due care to protect himself and then recover from others for the consequences. Covington v. Lee, 89 S.W. 493, 2 L.R.A. ns 481. One who rashly and unnecessarily exposes himself to danger cannot recover for injuries thus brought upon himself. Norris v. R. R., 152 N.C. 505.
The combination of facts and circumstances which invoke the application of the same principle of law are sometimes as variable as the wind. My search has disclosed two cases substantially similar. Factually neither is quite so conclusive as.here; yet both are in point. In Crider v. Coke Co., 89 So. 285, the plaintiff was riding on the platform of defendant’s truck in a standing position, with his arm on the top of the cab. The truck ran into a hole in the road and plaintiff was thrown out and injured. The court concluded he was guilty of contributory negligence as a matter of law. In Zavodnick v. Rose & Son, 146 A. 455, one Zavod-nick was standing on the open platform of a truck, holding or “hanging” to a stake or stanchion. A wheel of the truck struck a depression some six inches in depth. He was thrown to the pavement, receiving injuries which caused his death. Plaintiff, the widow, sued and recovered in the lower court. On appeal the Court reached the same conclusion as in the Crider case and reversed on that and other grounds.
In the instant case there were the additional dangers of restricted space in -which to stand, the loose window sash on top of the load, and the nearness to the open, unprotected rear of the platform.
This is not a case where an employee -was directed or, in the course of his employment, was required to assume a position of great hazard. If it were, I might be inclined to a different conclusion, for in such cases it is sometimes difficult to appreciate or to appraise the economic pressure which compels a wage earner, in discharging his duties, to assume risks his better judgment tells him he should avoid.
The plaintiff was in full charge. He was the master. He knew the load should be fastened but he did not have the necessary rope and did not care to take the time to procure it. Instead, with full knowledge of the hazards he himself had created and being aware that the road to be traveled was rough, he voluntarily left a place of safety and assumed a precarious position, the attendant hazards of which must have been apparent to any man of ordinary prudence. Atkins v. Transportation Co., 224 N.C. 688. He thus put it out of his power to use due care to protect himself. In my opinion the question of contributory negligence *109should be resolved against him. Bailey v. R. R., 223 N.C. 244; Daughtry v. Cline, 224 N.C. 381; Bundy v. Powell, 229 N.C. 707. I therefore vote to reverse.